DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Robert Perez (Reg. No. 39,328) on October 7, 2021.
The application has been amended as indicated in the attached claim set.
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record fail to teach neither singly nor in combination, “A method, implemented by a client computer system, of requesting information from a server computer system, the method comprising: receiving, by the client computer system from the server computer system, for a first data file of a first data type, a list of available data types including the first data type and a plurality of derived data types that can be generated by the server computer system, wherein the derived data types are different from the first data type; generating, by the client computer system, a first data file virtualization policy using the list of derived data types, the first data file virtualization policy indicating intent by the client computer to request or retrieve only a portion of a selected second derived data file from a group of one 
The closest prior art of record Guck (Patent Number 5,911,776, hereinafter “Guck”) discloses receiving, by the client computer system from the server computer system, for a first data file of a first data type, a list of available data types and a plurality of derived data types that can be generated by the server computer system, wherein the derived data types are different from the first data type, however, Guck fails to disclose a list of available data types including the first data type, generating, by the client computer system, a first data file virtualization policy using the list of derived data types, the first data file virtualization policy indicating intent by the client computer to request or retrieve only a portion of a selected second derived data file from a group of one or more second derived data files at the server computer system, and sending, by the client computer system to 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1-18 are allowed. 
The prior arts of record fail to teach neither singly nor in combination, “A method for storing data files, the method being implemented by a server computer system that includes one or more processors configured to execute computer program modules, the method comprising: receiving, by the one or more processors, from a client computer system in communication with the server computer system, a first data file of a first data type and a first data file 
The closest prior art of record Guck discloses receiving, by the one or more processors, from a client computer system in communication with the server computer system, a first data file of a first data type, including a plurality of derived data types that can be generated by the server computer system, wherein the 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166